103 F.3d 121
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry Randall BULLOCK, Defendant-Appellant.
No. 96-6274.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 6, 1996.

Bridgett Britt Aguirre, Fuquay-Varina, North Carolina, for Appellant.  Janice McKenzie Cole, United States Attorney, David J. Cortes, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
DISMISSED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Larry Randall Bullock appeals from a district court order denying his Fed.R.Crim.P. 35(b) motion for reduction of his sentence.  We dismiss the appeal.


2
It is uncontested that Bullock's initial sentence was within the range set by the federal sentencing guidelines.  The order denying Bullock's Rule 35 motion is not appealable.  See United States v. Pridgen, 64 F.3d 147, 149-50 (4th Cir.1995).  Because the district court's decision on the Rule 35 motion is not appealable, Bullock's argument regarding the district court's discrepancy between its oral pronouncement to grant the motion but reserving for later decision the amount of departure and the written order denying the motion is not subject to review by this court.


3
We dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
DISMISSED.